—Appeal by the defendant from a judgment of the Supreme Court, Kings County *318(Lipp, J.), rendered September 11, 1997, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Notwithstanding that the defendant’s right to counsel had attached, the record supports the hearing court’s finding that the defendant’s statement was spontaneous and not the result of any improper conduct or questioning. Therefore, the statement was properly admitted into evidence (see, People v Gonzales, 75 NY2d 938, cert denied 498 US 833; People v Ellis, 58 NY2d 748; People v Rivers, 56 NY2d 476; People v Lynes, 49 NY2d 286).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Joy, J. P., Goldstein, McGinity and Feuerstein, JJ., concur.